DETAILED ACTION

Response to Amendment
Applicant’s arguments with respect to claims 1, 10 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Balsubramanian963 (US Pub. 2020/0145963) in view of Balsubramanian187 (US Pub. 2020/0100187).
Regarding claims 1 and 10, Balsubramanian963 discloses a communication device (fig.1B, par.007) configured to be capable of floating in air (fig.5, par.013, par.083 “at various altitudes and interference levels”), the communication device (par.030 “a drone…..any of the WTRUs….may be interchangeably referred to as a UE”, par.083 “WTRU…UAV, drone…may be used interchangeably herein”) comprising: 
a controller configured to receive control (fig.044 “processor 118”) information regarding interference with a first base station device from a second base station device (par.004 “a PDCCH….The EPDCCH transmission may include interference information associated with the one  or more neighboring cell”,  par.091 “particularly inter-cell interference at higher altitudes”, par.093 “a drone may experience downlink interference from its neighboring cells…due to a higher operational environment altitude”), the first base station device not being a communication partner (par.093 “neighboring cells”), the second base station device being the communication partner (par.093 “serving cells”), and to control transmission on a basis of the control information regarding the interference and of an altitude of the communication device (par.095 “a WTRU may use the interference information to perform one or more actions…...the WTRU may be configured to send and/or receive data”).
Balsubramanian963 fails to teach the second base station device calculates uplink transmission power and/or beamforming for the communication device based on the interference information received from the first base station and transmits to the communication device a result of calculating the uplink transmission power and/or beamforming as the control information.
Balsubramanian187 to teach the second base station device calculates uplink transmission power (par.003 “power control for an aerial vehicles……interference estimation may be based on uplink reference signals”, par.085 “Power control may be coordinated among interfering neighboring ….eNBs…Interference estimation may be based on uplink reference signals”, par.0134 “To measure the interference generated by all UAVs connected to any serving cell, any eNB in the group correlates….and measures the power.  This provide an interference measurement”) and/or beamforming (consideration is optional) for the communication device based on the interference information received from the first base station (par.0117 “X2 interface.  This exchange information of information may provide the interference levels….that each cell may experience due to UAVs connected to other cells”, par.0134 “enBs 1101-1104 may participate in the uplink interference measurement”) and transmits to the communication device a result of calculating the uplink transmission power (par.0102 “through backhaul, eg. To estimate interference.  Finally, the serving eNB may provide an appropriate power control mechanism to a UAV attached to it”) and/or beamforming (consideration is optional) as the control information.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Balsubramanian963 with the above teaching of Balsubramanian187 in order to provide power control for aerial vehicle base one uplink reference signals as suggested by Balsubramanian187 (par.003).
Regarding claim 2, the modified Balsubramanian936 discloses the interference is inter-cell interference resulting from a signal transmitted by the communication device (Balsubramanian936, par.090 “A drone…. may generate interference in an uplink”).
Regarding claim 3, the modified Balsubramanian936 discloses the controller is configured to control transmission power on the basis of the information and of the altitude of the communication device (Balsubramanian817 “Power control may be based on open loop power and may be managed based on altitude……using pathloss information).  
Regarding claim 4, the modified Balsubramanian discloses controller is configured to calculates the transmission power by multiplying path loss with respect to the second base station device by a coefficient that employs a function regarding altitude (Balsubramanian817, par.004 “power control for an aerial WTRU may comprise estimating a path loss from a serving cell….the pathloss compensation factor is dependent on an altitude of the WTRU”, par.085, 0104-0108).  
Regarding claim 8, the modified Balsubramanian discloses the controller is configured to control the transmission on a basis of an altitude difference between the second communication device and the communication device (Balsubramanian, par.087 “a single-cell scenario for different UAV altitudes”, par.091 “may experience interference, particularly inter-cell interference at higher altitudes when the cells are designed primary to serve terrestrial WTRUs”).  
Regarding claim 12, the modified Balsubramanian discloses everything as claim 1 above. More specifically, the modified Balsubramanian discloses a non-transitory computer program (Balsubramanian963, par.0157).

Claims 5-7 is rejected under 35 U.S.C. 103 as being unpatentable over Balsubramanian963 (US Pub. 2020/0145963) in view of Balsubramanian187 (US Pub. 2020/0100187).
Regarding claim 5, the modified Balsubramanian discloses the controller is configured to control a transmission beamform- 85 - on the basis of the information and of the altitude of the communication device (Desclos, par.030 “transmit power level for the drone radio modem can be adjusted in synchronization with antenna system radiation pattern and/or polarization station selection”, par.034 “radiation pattern”, “beam steering”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Balsubramanian with the above teaching of Desclos in order to provide a the mode of a multimode antenna of the drone radio can be changed to create one or more radiation pattern nulls or to steer nulls in desired directions to mitigate interference caused by drone operation as suggested by Desclos (par.037).
Regarding claim 6, the modified Balsubramanian discloses the control information regarding the interference includes information regarding a beamform resulting from the interference with the first base station device (Desclos, par.019, 027 “interference between radio and adjacent nodes”, par.030 “multiple nodes in the field of view have users that are being interdred with from the radio”).  
Regarding claim 7, the modified Balsubramanian fails to discloses the controller is configured to switches resources for transmission on the basis of the information and of the altitude of the communication device.  
Desclos discloses the controller is configured to switches resources for transmission on the basis of the information and of the altitude of the communication device (Desclos, par.070-072).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Balsubramanian with the above teaching of Desclos in order to provide a the mode of a multimode antenna of the drone radio can be changed to create one or more radiation pattern nulls or to steer nulls in desired directions to mitigate interference caused by drone operation as suggested by Desclos (par.037).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642